Citation Nr: 1818764	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, characterized as posttraumatic-stress disorder (PTSD), prior to July 28, 2014, and in excess of 70 percent thereafter.   

2.  Entitlement to an initial compensable rating for a headache disorder prior to May 9, 2017, and in excess of 30 percent thereafter.

3.  Entitlement to an initial compensable rating for rhinitis.  

4.  Entitlement to an initial compensable rating for a bilateral foot disorder, characterized as pes planus, prior to February 2, 2016, and in excess of 10 thereafter.  

5.  Entitlement to service connection for a bilateral wrist disorder.

6.  Entitlement to service connection for a left ankle disorder. 

7.  Entitlement to service connection for a lip disorder.


REPRESENTATION

Appellant represented by:	Daniel F. Smith, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to August 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Providence, Rhode Island, respectively.  Jurisdiction over this appeal is with the RO in Philadelphia, Pennsylvania.  

In December 2015, the RO granted the Veteran's service connection claim for a back disorder.  The Board also notes that in September 2017, the RO granted the Veteran's TDIU claim, effective July 28, 2014.  Subsequently, the Veteran submitted a timely notice of disagreement as to the effective date, and the RO issued a SOC on this issue in March 2018.  Therefore, as the Veteran has not perfected his appeal as to this issue, the Board does not have jurisdiction over this claim.  Cf. Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (in situations where an issue is bifurcated, an appellant must then specifically appeal each bifurcated issue).  

The Board acknowledges that in May 2016, the RO granted the Veteran's service connection claim for residuals of a traumatic brain injury (TBI) and combined his TBI and psychiatric disorders into a single combined rating as those disorders presented with the same manifestations.  In an August 2016 decision, the RO determined that it was clear and unmistakable error to combine those disorders into a single rating as the Veteran's psychiatric disorder rating was on appeal.  As a result, the RO proposed to split and reduce both ratings.  However, the RO did not implement the proposed action, and the Veteran's TBI residuals and psychiatric disorder are still combined in a single rating.  The Board has reviewed the record and finds that the Veteran's TBI and psychiatric disorder are based upon the same manifestations.  Further, given that neither the Veteran nor his attorney have raised any substantive or procedural objections with respect to the consideration of residuals of a TBI for a higher psychiatric rating, the Board will not consider this issue.  Moreover, the Board finds that there is no prejudice to Veteran in failing to consider this issue as the Veteran has been awarded TDIU effective the date the TBI residuals and psychiatric disorders were combined into a single rating.  


FINDINGS OF FACT

1.  Prior to July 28, 2014, the Veteran's psychiatric disorder was manifested by such symptoms as irritability, anxiety, depression, sleep impairments, nightmares, exaggerated startle response, and hypervigilance.  During this period, the disability picture has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency.

2.  As of July 28, 2014, there is no showing of total occupational and social impairment.

3.  Prior to May 9, 2017, the Veteran's headaches have been characterized by pain and difficulty concentrating; characteristic prostrating migraine attacks averaging one in two months over the last several months have not been shown.

4.  As of May 9, 2017, the Veteran's headaches have not been characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

5.  Throughout the entire period on appeal, the Veteran's nasal disorder has not been manifested by an obstruction that was greater than 50 percent of the nasal passage on both sides, or a complete obstruction in either nasal passage.  

6.  Throughout the entire period on appeal, the Veteran's bilateral foot disorder has been characterized by pain and the need for built-up shoe or arch support; a "severe" disability with marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, has not been shown. 

7.  Throughout the period on appeal, the Veteran does not have a diagnosis of a bilateral wrist disorder.

8.  Throughout the period on appeal, the Veteran does not have a diagnosis of a left ankle disorder.

9.  Throughout the period on appeal, the Veteran does not have a diagnosis of a lip disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for an acquired psychiatric disorder, characterized as PTSD, prior to July 28, 2014, and in excess of 70 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).  

2.  The criteria for an initial compensable rating for a headache disorder prior to May 9, 2017, and in excess of 10 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. § 4.124a, DC 8100 (2017).

3.  The criteria for an initial compensable rating for rhinitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.15, 4.16, 4.97, DC 6522 (2017).

4.  The criteria for a 10 percent rating, but no more, for a bilateral foot disorder, characterized as pes planus, have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5276 (2017).  

5.  The criteria for entitlement to service connection for a bilateral wrist disorder have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.304, 3.307, 3.309 (2017).

6.  The criteria for entitlement to service connection for a left ankle disorder have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.304, 3.307, 3.309 (2017).

7.  The criteria for entitlement to service connection for a lip disorder have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased staged ratings during the initial periods on appeal for his service-connected psychiatric disorder, pes planus, rhinitis, and headache disability.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017).

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Psychiatric Disorder

Prior to July 28, 2014

The Veteran's psychiatric disorder has been assigned an initial disability rating of 30 percent prior to July 28, 2014 under 38 C.F.R. § 4.130, DC 9411.  In order to warrant the next higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.

Based on the evidence of record, a rating in excess of 30 percent is not warranted.  First, the Veteran does not exhibit objectively observable symptoms such as impaired judgment or impaired abstract thinking, stereotyped speech, difficulty in understanding complex tasks, or impairment of memory to a level that a 50 percent rating would be warranted.  Specifically, at a VA examination in June 2011, he appeared his stated age and was "very pleasant," cooperative, and alert and oriented in all spheres.  His speech was fluent, with normal rate and rhythm.  Further, his memory and insight were intact and he exhibited good judgment and concentration.  Additionally, while he displayed symptoms of depressed mood, anxiety, sleep impairment, irritability, exaggerated startle response, and hypervigilance, he did not display any episodes of flattened affect, violence, impaired judgment or abstract thinking, delusions, hallucinations, thought disorder, homicidal or suicidal ideation.  

In October 2012, the Veteran reported significant "life stressors."  He appeared for his treatment evaluation in a suit and displayed clear and logical thoughts with goal oriented speech.  There was no evidence of suicidal/homicidal ideations, thought disorder, delusions, hallucinations, or a psychosis.  Similarly, in January 2013, the Veteran reported that was "doing better."  There were no indications of a thought disorder, hallucinations, or evidence of a psychosis.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 30 percent.  Specifically, the Board finds that while the Veteran stated that he has at times had thoughts of suicide, the medical evidence indicates that the Veteran had only occasional and fleeting reports of suicidal ideations that were generally characterized as passive with no intent or plan.  As such, there is not sufficient evidence that the Veteran's suicidal ideations are of the severity and frequency to cause the level of occupational and social impairment associated with a higher disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  

Moreover, the Board also notes that while the Veteran exhibited some symptoms of a higher rating, including disturbances of motivation and mood as well as impaired social functioning and passive suicidal ideations, VA must nevertheless engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected mental disorder; quantify the level of occupational and social impairment caused by those signs and symptoms; and assign an evaluation that most nearly approximates that level of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 115-17.  In this case, the Board determines that these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran displayed clear, logical, and goal oriented speech and thought processes without any signs of a psychosis, thought disorder, hallucinations, or delusions.  Ultimately, many of the examples listed in the diagnostic code for a higher rating have not been shown at all.  

Although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause social impairment with reduced reliability and productivity.

In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 30 percent is warranted.  Specifically, the Veteran has been able to care for his children by himself.  Moreover, at his VA examination in June 2011, the Veteran indicated that he was attending college full-time and owned a small business.  

Therefore, based on evidence of record, the Board determines that a 30 percent rating is warranted for the Veteran's acquired psychiatric disorder prior to July 28, 2014.

As of July 28, 2014

As discussed, the Veteran has been assigned a 70 percent rating for his TBI/psychiatric disorder under DC 9411-8045 as of July 28, 2014.  In order to warrant the maximum 100 percent rating, the evidence must demonstrate total occupational and social impairment due to such symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

After a review of the evidence of record, the Board determines that a rating in excess of 70 percent is not warranted as of July 28, 2014.  Indeed, while the Veteran has occasional symptoms that could support a higher rating, the Veteran's symptoms do not otherwise cause total occupational and social impairment.

Specifically, in June 2015, the Veteran reported symptoms of irritability, anger, and problems finding work that caused an "unstable" mood.  He appeared casually dressed and displayed fair judgment and insight with logical and goal directed thoughts.  There was no evidence of delusions, thought disorder, grossly inappropriate behavior, or psychosis.  In a February 2016 VA examination, the Veteran endorsed symptoms of anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  On examination, the examiner reported that the Veteran presented as open and cooperative.  There was no evidence of psychosis, mania, disorientation, delusions, hallucinations, panic attacks, obsessive/ritualistic behaviors, homicidal thoughts, or a thought disorder.  Therefore, the examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  

In an April 2017 treatment evaluation, the Veteran reported symptoms of irritability, anxiety, mood, motivation, and sleep.  He appeared for his evaluation as neatly groomed and was cooperative.  He exhibited good judgment and insight.  
There was no evidence of current suicidal ideations, thought disorder, or a psychosis.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 70 percent for the period on appeal.  Specifically, the Board finds that while the Veteran stated that he has at times had thoughts of suicide and homicidal ideations, the medical evidence indicates that the Veteran had only occasional and fleeting reports of suicidal ideations that were generally characterized as passive with no intent or plan.  As such, there is not sufficient evidence that the Veteran's suicidal ideations are of the severity and frequency to cause the level of occupational and social impairment associated with a higher disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  

Moreover, the Board also notes that while the Veteran exhibited some symptoms of a higher rating, such as passive suicidal and homicidal ideations, VA must nevertheless engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected mental disorder; quantify the level of occupational and social impairment caused by those signs and symptoms; and assign an evaluation that most nearly approximates that level of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 115-17.  In this case, the Board determines that these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran displayed clear, logical, and goal oriented speech and thought processes without any signs of a psychosis, thought disorder, hallucinations, delusions, grossly inappropriate behaviors, or severe memory issues.  Ultimately, many of the examples listed in the diagnostic code for a higher rating have not been shown at all.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of total occupational and social impairment, such as gross impairment of the thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place.

In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 70 percent is warranted.  Specifically, while the Veteran reported that he isolates himself socially, he nevertheless reported a close relationship with his children.  Further, he is self-employed as a photographer on a limited basis.  Therefore, he did not display total social and occupational impairment even when factoring in other relevant criteria outside of the rating code.  See Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  

Headache Disorder

Prior to May 9, 2017

Prior to May 9, 2017, the Veteran's headache disorder has been assigned an initial noncompensable evaluation under 38 C.F.R. § 4.124a, DC 8100.  In order to warrant a compensable rating under this diagnostic code, the evidence must show characteristic prostrating attacks averaging one in two months over the last several months (10 percent).  The rating criteria do not define "prostrating."  See, e.g., Fenderson v. West, 12 Vet. App. 119 (1999).  By way of reference, the Board notes that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), defines "prostration" as "extreme exhaustion or powerlessness."

In this case, the Board determines that a compensable rating is not warranted prior to May 9, 2017.  Specifically, at a VA examination in April 2014, the Veteran stated that he experiences headaches that typically last less than a day and cause pain and sensitivity to light.  However, there was no evidence of any prostrating attacks that averaged at least one per month over the last two preceding months.  

Next, while the Veteran's private treatment records indicate a history of migraines and headaches, there is no indication that he suffered characteristic prostrating attacks that would warrant a compensable rating.  Moreover, while the Veteran indicated that his headaches interfered with his concentration, the Board does not consider the Veteran's symptoms to reach the level of "prostrating," as contemplated by the diagnostic code as the evidence does not indicate that he is physically helpless due to his headaches.  Therefore, a compensable rating is not warranted for his headaches.

As of May 9, 2017

As of May 9, 2017, the Veteran's headache disorder has been assigned a 30 percent rating under 38 C.F.R. § 4.124a, DC 8100.  In order to warrant the maximum 50 percent rating under this diagnostic code, the evidence must show very frequent prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

In a May 2017 VA examination, the Veteran reported headaches 1-2 times a month that can last up to all day that required him take numerous break and spend time in a dark room to relieve his symptoms.  He also indicated that he had to call off sick 1-2 times a month and eventually quit his job due to his headaches.  On examination, the examiner determined that while he had migraines with prostrating attacks that occur once a month.  Further, the examiner opined that he did not have "very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability."  

Additionally, the Board notes that the Veteran's private treatment records do not reflect that the Veteran had migraines of a severity and frequency as to warrant a higher rating.  As such, a rating in excess of 30 percent as of May 9, 2017 is not warranted.  

Allergic Rhinitis

The Veteran's allergic rhinitis has been assigned a noncompensable rating under 38 C.F.R. § 4.97, Diagnostic Code 6522.  In order to warrant a compensable rating, the evidence must show rhinitis that is:
* Without polyps, but with greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side (10 percent); and
* With polyps (30 percent); 
See 38 C.F.R. § 4.97 (2017), Diagnostic Code 6522.

After a review of the evidence of record, the Board determines that a compensable rating is not warranted for the entire period on appeal.  Specifically, at a July 2011 VA examination, the Veteran reported a history of rhinitis with congestion, trouble breathing and clear nasal discharge.  He also reported a past history of incapacitating episodes.  The Veteran had a 50 percent obstruction in each of his nasal passages.  There was no evidence of nasal polyps, lesions, or purulence.  Similarly, at his most recent February 2016 VA examination, the Veteran had less than a 50 percent nasal obstruction bilaterally.  Moreover, there was no evidence of polyps, hypertrophy of the nasal turbinates, granulomatous conditions, or incapacitating episodes.  

The Veteran's private treatment records do not reflect any obstructions in the nasal passage that would warrant a higher rating.  Therefore, based on this evidence, there is no clinical evidence to support the Veteran's argument that he is entitled to an initial compensable disability rating.  Accordingly, an initial compensable disability rating is not warranted on a schedular basis.  

In considering the appropriate disability rating, the Board has considered other applicable diagnostic codes, including DCs 6516-6521 (addressing larynx and pharynx disorders) and DCs 6523 and 6524 (addressing bacterial and granulomatous rhinitis).  However, the Board finds that the Veteran is not service-connected for any of these disorders given that they are all separate and distinct disorders from allergic rhinitis.  As such, the Veteran is not able to receive a compensable rating under any other potentially relevant and applicable diagnostic code.  

Bilateral Foot Disorder

Prior to February 2, 2016, the Veteran's service-connected bilateral foot disorder, diagnosed as pes planus, has been assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (flat feet).  However, based upon the evidence of record, including the January 2011 VA treatment records and September 2012 VA examination, an initial rating of 10 percent is assigned due to bilateral foot pain on use and manipulation.  

In order to warrant a rating in excess of 10 percent, the evidence must show a "severe" disability with marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  Id.  (20 percent for unilateral symptoms and 30 percent for bilateral symptoms).  38 C.F.R. § 4.71a, Diagnostic Code 5276.  While this diagnostic code does not define nonspecific words such as "moderate" or "severe," the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  See 38 C.F.R. § 4.6. 

After a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted.  Specifically, in January 2011, the Veteran's treating physician indicated that he had painful moderate to severe bilateral pes planus.  There was no evidence of accentuated pain on manipulation and use, swelling, or characteristic callosities.  At a VA examination in June 2011, the Veteran reported that "he no longer has pain."  He also stated that he wore an orthotic shoe insert with excellent results.  On examination, the VA examiner did not find any evidence of painful motion or on manipulation, swelling, tenderness, instability, abnormal weight bearing, and weakness.  In a September 2012 VA examiner, the examiner noted bilateral foot pain on manipulation.  However, there was no evidence of accentuated pain on manipulation and use, swelling, or characteristic callosities.

In the Veteran's most recent February 2016 VA examination, the Veteran endorsed pain while standing and walking.  On examination, the VA examiner noted evidence of painful motion without functional loss.  There was no evidence of swelling, tenderness, callouses, instability, and/or weakness.  

Thus, while the Veteran had pain and functional limitations, the medical evidence does not reveal any evidence of "severe" symptoms with marked deformity in either foot.  As such, a rating in excess of 10 percent is not warranted for the entire period on appeal.  

In order to prevent any potential prejudice to the Veteran, the Board has also considered whether the Veteran's bilateral foot disorder may be better rated under 38 C.F.R. § 4.71a , Diagnostic Code 5284, which addresses non-specific foot injuries.  When determining whether Diagnostic Code 5284 is "more appropriate" than Diagnostic Code 5276, the Court has noted that a more specific statute should be "given precedence over a more general one."  See Zimick v. West, 11 Vet. App. 45, 51 (1998); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this case, the disorder being considered is specific to pes planus, and Diagnostic Code 5276 is deemed by the Board to be the most appropriate code.  Notably, this diagnostic code pertains specifically to the disability at issue (pes planus), and also provides specific guidance as to how symptoms of this disability are to be evaluated.

On the other hand, Diagnostic Code 5284 pertains only to "foot injuries," which the Board finds to be less specific and more general.  Indeed, a reasonable reading of the relevant diagnostic codes suggests that Diagnostic Code 5284 is more applicable to injuries that may not have been contemplated by other diagnostic codes, which is not the case here.  Therefore, because there are specific diagnostic codes to evaluate pes planus, consideration of other diagnostic codes (particularly Diagnostic Code 5284) for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.

In considering the appropriate disability ratings for the disorders on appeal, the Board has also considered the statements from the Veteran that his disabilities are worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability for the disorders on appeal according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disorder is evaluated.  Specifically, with respect to his psychiatric disorder, while the Veteran reported that he had occasional suicidal/homicidal ideations without an intent or plan, depression, and anger issues, these symptoms were discussed and addressed by the VA examiners and treating medical providers.  Further, the Veteran's nasal disorder, bilateral foot pain, and episodes of headache pain were also addressed by the VA examiners.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the disorders on appeal, including limitations with activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

The Veteran is claiming entitlement to service connection for lip numbness, a bilateral wrist disorder, and a left ankle mass.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Finally, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the evidence of record, the Board determines that service connection is not warranted because the Veteran does not have a competent diagnosis of a lip, bilateral wrist, and/or left ankle disorder.  See Brammer, 3 Vet. App. at 225.

As an initial matter, while the Veteran had bilateral ankle and wrist sprains during service, the Veteran's post-service medical treatment records do not reflect any diagnosis of a left ankle or bilateral wrist disorder during the period on appeal.  Specifically, in a June 2011 VA examination, the examiner did not find any evidence of a left ankle or bilateral wrist disability as the Veteran had a "normal" physical examination.  Moreover, he indicated that while the Veteran had a past history of wrist and ankle sprains, these conditions are asymptomatic with no physical findings or functional impairments.  

In arriving at this conclusion, the Board acknowledges the Veteran's private treatment records which indicate that the Veteran has a left ankle bone spur.  However, given that the Veteran has not reported any related symptomology or functional impairment, the Board finds that this is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Additionally, the Board notes that the Veteran is already service connected for a bilateral foot disorder, and to the extent he has pain in his left foot, he is already being compensated for these symptoms.  

With respect to a lip disorder, the Veteran claims that he has lip numbness from dental treatments that he received during service.  However, the Board finds that a detailed and comprehensive review of the Veteran's medical records do not evidence any complaints, symptoms, or a diagnosis related to a lip disorder.  

Therefore, service connection is not warranted for a lip, left ankle, and bilateral wrist disorder.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As part of this claim, the Board also acknowledges the Veteran's statements regarding the diagnosis and relationship between his claimed disorders and active service, but also finds that evidence to be less persuasive.  A lay person is competent to report observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, the diagnosis and etiology of dysfunctions that are other than of a simple nature is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes he has certain disorders that are related to active duty service, he is a lay person without appropriate medical training and expertise to provide a medical opinion regarding the diagnosis and etiology of his disorders. 

In light of the above discussion, service connection is not warranted given that the preponderance of the evidence is against a finding that the Veteran has a diagnosis for any of the asserted conditions at any point during the time on appeal.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, given the absence of in-service evidence of chronic manifestations of a lip disorder, and no evidence of a lip disorder, a VA examination is not warranted for this disorder.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, the available records and medical evidence is sufficient to make an adequate determination as to this claim.

Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 30 percent for an acquired psychiatric disorder, characterized as PTSD, prior to July 28, 2014, and in excess of 70 percent thereafter, is denied.  

An initial compensable rating for a headache disorder prior to May 9, 2017, and in excess of 10 percent thereafter, is denied.

An initial compensable rating for rhinitis is denied.  

An initial rating of 10 percent rating, but no more, for a bilateral foot disorder, characterized as pes planus, is granted.  

Service connection for a bilateral wrist disorder is denied.  

Service connection for a left ankle disorder is denied.   

Service connection for a lip disorder is denied.  




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


